Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 08/19/22 is acknowledged.

3.	Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/22.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

OBJECTIONS

5.	The specification is objected to because of the following informality: the continuation information must be updated to indicate abandonment of the parent applications.

6.	Claim 1-5 and 10 are objected to because claims 1, 4, 5, and 10 recite ‘Table 2', and claims are usually not permitted to refer to tables in the specification.
2173.05(s) Reference to Figures or Tables
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)

NON-PRIOR ART REJECTIONS

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it recites 'Table A', but no such Table A appears in the specification.  This claim is additionally indefinite because 'the serum or plasma sample' lacks proper antecedent basis.  Correction is required.



8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite detecting the level of first and second, or any one of, cell-free DNAs in a sample that is blood, serum, or plasma, wherein the sequences or sequence falls within a chromosomal region set forth in Table 2, said region being informative regarding, or correlated with, colorectal cancer.  These natural levels and this natural correlation are a judicial exception.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no such additional elements are recited.

	PRIOR ART REJECTION

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuslich et al. (US 2014/0162888; effective filing date at least 4/6/11) in view of Czerniak et al. (US 2003/0165895).
These claims are drawn to methods of detecting circulating free DNA sequences correlated with colorectal cancer in blood samples from patients, wherein said sequences fall within chromosomal regions as set forth in Table 2 of the specification.
Kuslich et al. discloses methods of detecting circulating free DNA sequences correlated with colorectal cancer in blood samples from patients; see abstract and paragraphs 0022-0026, 0044, 0181-0183, 0438-0443, and 0932-0941.
Kuslich et al. does not appear to explicitly disclose a DNA sequence falling within a chromosomal region as set forth in instant Table 2.
Czerniak et al. discloses analysis of DNA (paragraph 0029 - a method of detecting the genetic changes in a subject related to the development and progression of cancers) having a nucleotide sequence of at least 25 nucleotides (paragraph 0119, probes constitute single stranded DNA of from 18 bp to 50 cM) falling within a chromosomal region set forth in Table 2 (Table 4 LOH mutations, 2q36, corresponding to region 234.9-235.4 cM on chromosome 2; 3p27-28, corresponding to 140.05-140.2 cM on chromosome 3; 5q31.1-31.3, corresponding to 134.8-135.05 on chromosome 5).  Czerniak et al. discloses DNA analysis using oligonucleotides (paragraph 0119, probes may constitute, for example, synthesized oligonucleotides; 0195, DNA arrays and gene chip technology) for hybridization to sequences (paragraph 0119, detection of genetic changes in an individual by the ability of host chromosomal DNA to hybridize to a specific probe).  In the context of the instant invention, probes constitute single stranded DNA of from 18 bp to 50 cM corresponding to a chromosomal region designated as "UP" in Table 2 (paragraph 0297, amplifications in 8q21-22, corresponding to 82.85-83.2 cM on chromosome 8) or a chromosomal region designated as "DOWN" in Table 2 (Table 4 LOH mutations, 2q36, corresponding to region 234.9-235.4 cM on chromosome 2; 3p27-28, corresponding to 140.05-140.2 cM on chromosome 3; 5q31.1-31.3, corresponding to 134.8-135.05 on chromosome 5).  The methods of Czerniak et al. are applicable to various cancers, including colon cancer (see abstract and paragraphs 0038 and 0192). 
One of ordinary skill in the art would have been motivated to modify the method of Kuslich et al. to include DNA having a nucleotide sequence falling within a chromosomal region as set forth in instant Table 2 because such sequences were disclosed by Czerniak et al.  The motivation would have been to analyze genetic changes related to cancer progression as taught by Czerniak (paragraphs 0029 and 0033, method of generating a genome-wide map of cancer progression).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.

CONCLUSION

11.	No claims are free of the prior art.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/20/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637